Citation Nr: 1534461	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder excluding bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran testified and his daughter at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In June 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a September 2014 rating decision, the AMC granted service connection for bipolar disorder, and assigned a 70 percent evaluation, effective from April 25, 2007.  Therefore, that issue is no longer on appeal, and no further consideration is necessary.  Because schizophrenia is rated under the same criteria as bipolar disorder (and because a governing regulation, 38 C.F.R. § 4.14, prohibits pyramiding), no monetary benefit would flow from an award of service connection for schizophrenia at this time.  Nonetheless, the Veteran is entitled to establish service connection for the specific psychiatric diagnosis of schizophrenia, if warranted.  Therefore, the appeal in the matter will not be dismissed as moot.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a transcript of the April 2014 hearing.  The remaining documents are duplicative of the evidence in the VBMS file.  

Additional documents have been submitted by the Veteran after the most recent statement of the case.  However, in a September 2014 submission, the Veteran noted that if he submitted additional evidence, he waived RO consideration of that evidence.  Accordingly, remand for such consideration is not warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of schizophrenia or other psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder, excluding bipolar disorder, was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notice in February 2009, prior to the initial decision on the claim in March 2009.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including SSA records, are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran and his representative have not identified any additional available, outstanding records pertinent to his claimed schizophrenia.  

The Veteran was afforded a VA examination in July 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available STRs contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in April 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issue to be discussed, noted the reason the claim for service connection for schizophrenia was denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Additionally, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ obtained relevant VA records, requested authorizations form the Veteran for private records, obtained a negative reply from the SSA regarding any records, and provided an examination in July 2014.  Accordingly, the Board may proceed to adjudication this appeal.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder, including schizophrenia. 

The evidence of record does not show that the Veteran currently has a current diagnosis of schizophrenia or other psychiatric disorder.  The Board acknowledges that the Veteran was treated for paranoid type schizophrenia during several inpatient hospitalizations during the 1980's and that VA treatment records note prior medical history of mood disorder and anxiety.  Significantly, however, the July 2014 VA examiner reviewed the claims file and the Veteran's reported history and complaints and performed a mental status evaluation, after which he concluded that the Veteran was initially treated for "presumed schizophrenia... for what over time has been recognized as a bipolar disorder."  In so doing, he also noted that there had been multiple inpatient placements and ongoing outpatient mental health services at a local community mental health center and medication management support from the Sarasota VA community based outpatient clinic since September 1999.  The examiner diagnosed bipolar disorder and specifically determined that the Veteran did not have more than one mental disorder.  The examiner noted the evolution of the psychiatric diagnostic criteria and that the prior diagnoses were in line with those criteria at the time.  Again, however, the examiner specifically found there was only psychiatric disorder present - bipolar disorder.  

The Veteran, as a lay person, is competent to note what he experiences, including psychiatric symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the question as to whether his symptoms meet the criteria for a diagnosis of a psychiatric disorder excluding bipolar disorder is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's psychiatric symptoms constitute a psychiatric disorder other than bipolar disorder.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render psychiatric diagnoses.  See 38 C.F.R. § 3.159 (a)(1) (2015).  While the Veteran is competent to report what he experiences, he is not competent to provide a psychiatric diagnosis as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the VA psychiatric testing rendered by a trained medical professional, namely a psychiatrist.  Even if competent, however, the Board finds the July 2014 VA examiner's opinion to be more probative than the Veteran's contention that he has schizophrenia, as it based on a review of the record and the examiner's knowledge, training, and expertise.  He provided a thorough rationale based on such knowledge, an examination, and his review of the claims file and medical history.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran did not have a psychiatric disorder other than bipolar disorder during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56.


ORDER

Service connection for a psychiatric disorder excluding bipolar disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


